Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

        THIS AGREEMENT is effective as of the 1st day of October, 2007, by and
between, Disaboom, Inc., a Colorado corporation (the “Employer” or “Company”)
and Dr. J. Glen House (the “Executive”). In consideration of the mutual
covenants contained in this Agreement, the Employer agrees to employ the
Executive and the Executive agrees to be employed by the Employer upon the terms
and conditions hereinafter set forth.

ARTICLE 1
TERM OF EMPLOYMENT

    1.1        Initial Term. The initial term of employment hereunder shall
commence as of the effective day first written above (“Commencement Date”) and
shall continue for a period of three years from that date.

    1.2        Renewal; Non- Renewal Benefits to Executive. At the end of the
initial term of this Agreement, and on each anniversary thereafter, the term of
Executive’s employment shall be automatically extended one additional year
unless, at least 90 days prior to such anniversary, the Executive shall have
delivered to the Employer written notice that the term of the Executive’s
employment hereunder will not be extended. The Employer shall have the right to
provide such non-renewal notice to Executive, on the same terms and conditions.

ARTICLE 2
DUTIES OF THE EXECUTIVE

    2.1        Duties. The Executive shall be employed with the titles of Chief
Medical Officer and Executive Director of Content with responsibilities,
objectives and authorities as are customarily performed by such officers
including, but not limited to those duties as may from time to time be assigned
to Executive by the Chief Executive Officer or Board of Directors of Employer.
You will report directly to the Chief Executive Officer of Employer.

    2.2        Extent of Duties. Executive shall devote all of his working time,
efforts, attention and energies to the business of the Employer.

ARTICLE 3
COMPENSATION OF THE EXECUTIVE

    3.1        Salary.

               a.        Employer and Executive acknowledge and understand that
Executive continues to practice medicine and is involved with other companies
and as such cannot work for Employer on a full-time basis. As compensation for
services rendered under this Agreement, the Executive will receive a salary of
$150,000 per year while Executive works part time for Employer, which shall be
his base compensation. Executive’s salary is payable in accordance with
Employer’s normal business practices.

Page 1 of 10

--------------------------------------------------------------------------------



               b.        If and when Executive is able to devote his efforts and
time to Employer on a full-time basis, then Executive’s base compensation shall
be increased to a minimum of $200,000 per year thereafter, commensurate with
that of the most senior executive officer of the Company.

    3.2        Annual Bonus. In addition to your Salary and Benefits specified
herein, Executive shall also be eligible for an annual incentive compensation
payment based on the achievement of milestones to be mutually agreed upon by the
Executive and the Company.

    3.3        Benefits. Executive shall be entitled to vacation and holidays as
customarily extended to executive employees. Executive shall be entitled to
participate in all of Employer’s employee benefit plans and employee benefits,
including any retirement, pension, profit-sharing, stock option, insurance,
hospital or other plans and benefits which now may be in effect or which may
hereafter be adopted, it being understood that Executive shall have the same
rights and privileges to participate in such plans and benefits as any other
executive employee during the term of this Agreement. Participation in any
benefit plans shall be in addition to the compensation otherwise provided for in
this Agreement.

    3.4        Expenses.

               a.        Executive shall be entitled to prompt reimbursement in
accordance with Company policy for all reasonable expenses incurred by Executive
in the performance of his duties hereunder.

ARTICLE 4
NON-COMPETITION; CONFIDENTIALITY

    4.1        During the term of this Agreement, the Executive may make passive
investments in companies generally involved in the Internet industry in which
the Company operates, subject to the terms of paragraph 4.3 hereof, and provided
any such investment does not exceed a 5% equity interest, unless Executive
obtains a consent to acquire an equity interest exceeding 5% by a vote of a
majority of the directors.

    4.2        For purposes of this Article 4, the Company is engaged in the
business of operating a comprehensive website and online community for people
living with disabilities. Except as provided in paragraphs 4.1 hereof, the
Executive may not participate in any business in which the Company is engaged
during the term of this Agreement except through and on behalf of the Company,
provided however, that Executive’s activities in Colorado Catheter Company are
hereby specifically excluded from this restriction;

Page 2 of 10

--------------------------------------------------------------------------------

    4.3        During the term of this Agreement and for one year following
termination of this Agreement, the Executive shall not own, manage, operate,
control, be employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any business which is directly
engaged in the type of business conducted by the Employer at the time this
Agreement terminates. In the event of the Executive’s actual or threatened
breach of this paragraph, the Employer shall be entitled to a preliminary
restraining order and injunction restraining the Executive from violating its
provisions. Nothing in this Agreement shall be construed to prohibit the
Employer from pursuing any other available remedies for such breach or
threatened breach, including the recovery of damages from the Executive.
Employee agrees that this one year restriction is reasonable in scope. Executive
and Employer agree that Executive’s practice of medicine and knowledge of an
involvement in the medical community for people living with disabilities is
beneficial to the Employer and that Executive’s continued practice of medicine,
involvement in Colorado Catheter Company, involvement in the medical community,
academic writing, and product research and development do not constitute a
breach of this paragraph 4.3.

    4.4        Executive agrees that unless otherwise agreed to in writing
between Executive and Employer, upon request or at the time of leaving the
employ of Employer he will deliver to the Employer (and will not keep in his
possession, recreate, or deliver to anyone else) any and all books, records,
files, forms, memoranda, letters, notes, notebooks, papers, agreements, business
plans, marketing and media plans, financial statements and records, customer and
supplier lists and identities, customer information accounts, data, notes,
reports, proposals, lists, correspondence, specifications, drawings,
flow-charts, blueprints, sketches, materials, programs, equipment, other
documents, writings, recordable electronic media and similar materials or
property, or reproductions of any aforementioned items developed by him within
the scope of and pursuant to his employment with Employer or otherwise belonging
to the Employer, its successors, or assigns. Executive agrees that such property
is the exclusive property of Employer.

    4.5        In the event that Executive leaves the employ of Employer,
Executive hereby grants consent to written notification by Employer to his new
employer about his rights and obligations under this Agreement. A copy of such
written notification will be provided to Executive at the same time it is
provided to his new employer.

    4.6        Employer Information.  Executive agrees at all times during the
term of his employment and thereafter to hold in strictest confidence, and not
to use, except for the benefit of the Employer, or to disclose, make known,
divulge or communicate, directly or indirectly, to any person, firm, corporation
or other entity without the prior written authorization of the Employer, any
Confidential Information of the Employer. Executive understands that all
Confidential Information is the sole and exclusive property of the Employer or
of third parties whose rights the Employer wishes to protect. Executive will be
vigilant in protecting all Confidential Information from disclosure to
unauthorized persons and will comply with all rules and instructions of the
Employer concerning the physical, intellectual, and electronic security of the
Employer’s premises, property and records. Executive understands that
“Confidential Information” means, without limitation, any Employer proprietary
information, intellectual property, patents, trademarks, copyrights, technical
data, trade secrets or know-how, including, but not limited to, research,
methods, business plans, products, services, price lists, customer lists,
customer information and customers (including, but not limited to, customers of
the Employer on whom Employee called or with whom Employee became acquainted
during the term of his employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, third party information or
products, or other business information disclosed to Executive by the Employer
either directly or indirectly, whether orally, in writing, or by drawings or
observation of parts or equipment. Executive understands that the Board of
Directors of Employer may from time to time reasonably designate as Confidential
Information other subject matters requiring confidentiality and secrecy which
shall be deemed to be covered by the terms of this Agreement. Executive further
understands that Confidential Information does not include any of the foregoing
items which has become publicly known and made generally available through no
wrongful act of his or of others who were under confidentiality obligations as
to the item or items involved.

Page 3 of 10

--------------------------------------------------------------------------------



               b.        Third Party Information.  Executive recognizes that the
Employer has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Employer’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any natural person, firm, or corporation or other entity or to use it except as
necessary in carrying out his work for the Employer consistent with the
Employer’s agreement with such third party.

               d.        In the event of a breach or threatened breach by the
Executive of the provisions of this paragraph 4.7, the Employer shall be
entitled to an injunction (i) restraining the Executive from disclosing, in
whole or in part, any information as described above or from rendering any
services to any person, firm, corporation, association or other entity to whom
such information, in whole or in part, has been disclosed or is threatened to be
disclosed; and/or (ii) requiring that Executive deliver to Employer all
information, documents, notes, memoranda and any and all other material as
described above upon Executive’s leave of the employ of the Employer. Nothing
herein shall be construed as prohibiting the Employer from pursuing other
remedies available to the Employer for such breach or threatened breach,
including the recovery of damages from the Executive.

    4.8        In order to protect the Confidential Information of the Company
and avoid injury to the Company, Executive agrees that for two years following
the termination of Executive’s employment with the Company:

               a.        Executive will not directly or indirectly solicit the
customers or demonstrably prospective customers of the Company to purchase
products or services which are reasonably deemed to be competitive with those of
the Company, provided however, that Executive’s activities with Colorado
Catheter Company are hereby specifically excluded from this restriction;

               b.        Executive will not directly or indirectly solicit or in
any manner encourage employees of the Company to leave its employ; and

               c.        Executive will not accept employment from or with any
company which is directly competitive with the Business of the Company.
Executive specifically agrees that this Section 4.8.c will not place an undue
burden on Executive and that Executive’s agreement to this Section 4.8.c will
not significantly limit Executive’s employment opportunities and mobility.

Page 4 of 10

--------------------------------------------------------------------------------



               d.        Executive agrees that these restrictions are reasonable
in scope. If any of the provisions of this paragraph 4.8 are found by a court of
competent jurisdiction to be invalid under the laws of the State of Colorado,
then this paragraph shall be deemed enforceable to the maximum extent
permissible under Colorado law.

ARTICLE 5
OWNERSHIP OF INTELLECTUAL PROPERTY

    5.1        Inventions. Executive and Employer agree that Executive shall
have the right to develop, create, and invent medical related products and
procedures (collectively “Inventions”) and that such is outside the scope of
Executive’s employment with Employer.

    5.2        Original Works. Executive and Employer agree and acknowledge that
in the course of Executive’s practice of medicine, Executive may from time to
time engage in scholarly writing, speaking at seminars, or the creation of other
educational material (collectively “Original Works”) and that such Original
Works are outside the scope of Executive’s employment with Employer.

    5.3        Ownership of Intellectual Property Rights. Executive shall own
all intellectual property rights associated with such Inventions and Original
Works including but not limited to all patents, copyrights, trademarks, trade
dress, and trade secrets. Executive shall have no obligation to share or
disclose such Inventions and Original Works with Employer.

    5.4        No Breach. It is hereby agreed that Executive’s creation or
involvement in the creation of such Inventions and Original Works does not
violate the provisions of or constitute a breach of Article 4 of this Agreement.

ARTICLE 6
TERMINATION OF EMPLOYMENT

    6.1        Termination. The Executive's employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

               a.        By Executive. Upon the occurrence of any of the
following events, this Agreement may be terminated by the Executive by written
notice to Employer:

                          1.        if Employer makes a general assignment for
the benefit of creditors, files a voluntary bankruptcy petition, files a
petition or answer seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any law, or there
shall have been filed any petition or application for the involuntary bankruptcy
of Employer, or other similar proceeding, in which an order for relief is
entered or which remains undismissed for a period of thirty days or more, or
Employer seeks, consents to, or acquiesces in the appointment of a trustee,
receiver, or liquidator of Employer or any material part of its assets;

Page 5 of 10

--------------------------------------------------------------------------------



                          2.        the sale by Employer of substantially all of
its assets;

                          3.        a decision by Employer to terminate its
business and liquidate its assets.

               b.        Death. This Agreement shall terminate upon the death of
Executive.

               c.        Disability. The Employer may terminate this Agreement
upon the permanent disability of the Executive. Executive shall be considered
disabled (whether permanent or temporary) if: (i) he is disabled as defined in a
disability insurance policy purchased by or for the benefit of the Executive; or
(ii) if no such policy is in effect, he is incapacitated to such an extent that
he is unable to perform substantially all of his duties for Employer that he
performed prior to such incapacitation.

               d.        Cause. The Employer may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Employer
shall have “Cause” to terminate the Executive’s employment hereunder upon the
following: (i) the continued failure by the Executive substantially to perform
his duties hereunder (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness), after demand for substantial
performance is delivered by the Employer and Executive fails to substantially
perform in the 30 days following receipt of Employer’s demand; or (ii)
misconduct by the Executive which is materially injurious to the Employer,
monetarily or otherwise; or (iii) the willful violation by the Executive of the
provisions of this Agreement. For purposes of this Section, no act, or failure
to act, on the part of the Executive shall be considered “willful” unless done,
or omitted to be done, not in good faith and without reasonable belief by him
that his action or omission was in the best interest of the Employer.

    6.2        Notice of Termination. Any termination of the Executive’s
employment by the Employer or by the Executive (other than termination pursuant
to subsection 6.1.b above) shall be communicated by written Notice of
Termination to the other party.

    6.3        Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated for Cause, the date on which a
Notice of Termination is received by the Executive; and (iii) if the Executive’s
employment is terminated for any other reason stated above, the date specified
in a Notice of Termination by Employer or Executive, which date shall be no less
than 30 days following the date on which Notice of Termination is given.

    6.4        Compensation Upon Termination.

               a.        Following the termination of this Agreement pursuant to
Section 6.1.a, the Executive shall be entitled to compensation only through the
Date of Termination.

               b.        Following the termination of this Agreement pursuant to
Section 6.1.b, Employer shall pay to Executive’s estate the compensation which
would otherwise be payable to Executive to the end of the month in which his
death occurs. This payment shall be in addition to life insurance benefits, if
any, paid to Executive’s estate under policies for which the Employer pays all
premiums and Executive’s estate is the beneficiary. It will also include all
rights and obligations of Employer under the Stock Option Agreement appended
hereto in the Form of Exhibit A.

Page 6 of 10

--------------------------------------------------------------------------------



               c.        In the event of permanent disability of the Executive
as described in Section 6.1.c, if Employer elects to terminate this Agreement,
Executive shall be entitled to receive compensation and benefits through the
Date of Termination; any such payment, however, shall be reduced by disability
insurance benefits, if any, paid to Executive under policies (other than group
policies) for which Employer pays all premiums and Executive is the beneficiary.

               d.        If Executive is terminated by Employer for any reason
other than Death, Disability or Cause as set forth in this Article 6, then
Executive is entitled to a severance payment equal to one year salary under this
Agreement.

    6.5        Remedies. Any termination of this Agreement shall not prejudice
any other remedy to which the Employer or Executive may be entitled, either at
law, equity, or under this Agreement.

ARTICLE 7
INDEMNIFICATION

    7.1        To the fullest extent permitted by applicable law, Employer
agrees to indemnify, defend and hold Executive harmless from any and all claims,
actions, costs, expenses, damages and liabilities, including, without
limitation, reasonable attorneys’ fees, hereafter or heretofore arising out of
or in connection with activities of Employer or its employees, including
Executive, or other agents in connection with and within the scope of this
Agreement or by reason of the fact that he is or was a director or officer of
Employer or any affiliate of Employer. To the fullest extent permitted by
applicable law, Employer shall advance to Executive expenses of defending any
such action, claim or proceeding. However, Employer shall not indemnify
Executive or defend Executive against, or hold him harmless from any claims,
damages, expenses or liabilities, including attorneys’ fees, resulting from the
gross negligence or willful misconduct of Executive. The duty to indemnify shall
survive the expiration or early termination of this Agreement as to any claims
based on facts or conditions which occurred or are alleged to have occurred
prior to expiration or termination.

ARTICLE 8
GENERAL PROVISIONS

    8.1        Governing Law. This Agreement shall be governed by and construed
in accordance with the lawsof the State of Colorado.

    8.2        Arbitration. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof shall be settled by arbitration in the
City and County of Denver, Colorado in accordance with the rules then existing
of the American Arbitration Association and judgment upon the award may be
entered in any court having jurisdiction thereof.

Page 7 of 10

--------------------------------------------------------------------------------



    8.3        Entire Agreement. This Agreement supersedes any and all other
Agreements, whether oral or in writing, between the parties with respect to the
employment of the Executive by the Employer. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by either party, or anyone acting on behalf
of any party, that are not embodied in this Agreement, and that no agreement,
statement, or promise not contained in this Agreement shall be valid or binding.

    8.4        Successors and Assigns. This Agreement, all terms and conditions
hereunder, and all remedies arising herefrom, shall inure to the benefit of and
be binding upon Employer, any successor in interest to all or substantially all
of the business and/or assets of Employer, and the heirs, administrators,
successors and assigns of Executive. Except as provided in the preceding
sentence, the rights and obligations of the parties hereto may not be assigned
or transferred by either party without the prior written consent of the other
party.

    8.5        Notices. For purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed as
follows:

Executive:
               
               
               


Employer:
               
               
               
               
               

With a copy to:
               
               
               
                Dr. J. Glen House
15575 Winding Trail Road
Colorado Springs, CO 80908
Phone: (719) 238-7268
Fax:

Disaboom, Inc.
Attn: Chief Executive Officer
7730 E. Belleview Ave
Suite A-306
Greenwood Village, CO 80111
Phone: (720) 407-6530

Theresa M. Mehringer, Esq.
Burns Figa & Will, P.C.
6400 South Fiddlers Green Circle, Suite 1000
Greenwood Village, CO 80111
Phone: 303-796-2626


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

Page 8 of 10

--------------------------------------------------------------------------------



    8.6        Severability. If any provision of this Agreement is prohibited by
or is unlawful or unenforceable under any applicable law of any jurisdiction as
to such jurisdiction, such provision shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions hereof.

    8.7        Section Headings. The section headings used in this Agreement are
for convenience only and shall not affect the construction of any terms of this
Agreement.

    8.8        Survival of Obligations. Termination of this Agreement for any
reason shall not relieve Employer or Executive of any obligation accruing or
arising prior to such termination.

    8.9        Amendments. This Agreement may be amended only by written
agreement of both Employer and Executive.

    8.10        Fees and Costs. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which that party may be entitled.

Page 9 of 10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer and Executive enter into this Executive
Employment Agreement effective as of the date first set forth above.

DISABOOM, INC. - "EMPLOYER"


By /s/ David Petso
     David Petso, Compensation Committee Chair

Dr. J. Glen House - "EXECUTIVE"


Signed /s/ J. Glen House
              Dr. J. Glenn House, Individually


















Page 10 of 10

--------------------------------------------------------------------------------

